Order entered January 28, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00004-CV

                  RIDGECREST HOLDINGS, LLC, ET AL., Appellants

                                            V.

                               CITY OF DALLAS, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-12419

                                         ORDER
       Before the Court is appellants’ January 25, 2019 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to February 8, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE